Case 1:19-cr-10080-NMG Document 699-8 Filed 12/18/19 Page 1 of 3




                     Exhibit 8
                  Case 1:19-cr-10080-NMG Document 699-8 Filed 12/18/19 Page 2 of 3
From:                    Donna Heinel <dheinel@usc.edu>
To:                      Ron Orr
CC:                      Pat Haden; Alexandra Bitterlin; STEVE LOPES
Sent:                    1/31/201311:01:07 AM
Subject:                 Re:




Let everyone know it has been approved by compliance.              can give a gift that ultimately is used for
scholarship dollars for his daughter

Sent from my iPhone

On Jan 31, 2013, at 7:44 AM, Ron Orr <rorr@usc.edu> wrote:

Nice gift ! I too have some concerns on gift agreement

Sent from my iPhone

On Jan 30, 2013, at 11:15 PM, Pat Haden <adpat@usc.edu> wrote:

Not sure about all of this. Let's discuss tomorrow and get it right. Thx

Sent from my iPhone

On Jan 30, 2013, at 4:23 PM, Alexandra Bitterlin <a.bitterlin@usc.edu> wrote:

Right, but I'm not including that in writing in the gift agreement as it would appear we are giving scholarship in
exchange for donation

Alexandra Bitter/in, Director of Development
Heritage Hall, 203A I Los Angeles, CA 90089
p 213.740.4168 I t 213. 740.1306


From: Donna Heinel [mailto:dheinel@usc.edu]
Sent: Wednesday, January 30, 2013 3:51 PM
To: 'Alexandra Bitterlin'; adpat@usc.edu; slopes@usc.edu; rorr@usc.edu
Subject: RE:

We will also be awarding an athletic scholarship to his daughter for 2013 spring and 2013-2014 full year.

Donna C. Heinel Ed.D
Senior Associate Athletic Director
Uni versity of Southern California

From: Alexandra Bitterlin [mailto:a.bitterlin@usc.edu]
Sent: Wednesday, January 30, 2013 3:30 PM
To: adpat@usc.edu; 'Donna Heinel'; slopes@usc.edu; rorr@usc.edu
Subject:

All,
To be clear on the stipulations of                gift-
$500,000 to be paid in $100k installments over 5 years; USC Athletics to match each payment



                                                                                                     USAO-VB-01485183
Monies to be put in  Case    1:19-cr-10080-NMG
                       Heritage                       Document
                                 Initiative account (Lopes,        699-8
                                                            not sure       Filed
                                                                     how this    12/18/19
                                                                              works if we are Page
                                                                                               paying3ourselves
                                                                                                       of 3     into a
capital account??)
Upon         's graduation, we will name "        s Corner'' in Sand VB Court
In return for gift, we will give Lifetime Committee membership to                    , inclusive of 4 Committee seats
(better location than he has now)

Whatever is to be worked out with giving her a scholarship for the next two years, I'll leave it to you and Coach
Collier. I don't want to put that information into the gift agreement. ..

Thanks
Alexandra

Alexandra Bitter/in, Director of Development
Heritage Hall, 203A I Los Angeles, CA 90089
p 213.740.4168 I t 213. 740.1306

<image001.jpg>

Stay Connected With USC Athletics
<imageoo2.png><image003.png><image004.png><image005.png>




                                                                                                     USAO-VB-01485184
